In a separation action, the parties cross-appeal as follows from an order of the Supreme Court, Westchester County, dated October 8, 1960, granting the plaintiff wife’s motion for alimony and for custody of the children, pendente lite. Defendant husband appeals from so much of the order as: (a) awards the wife $300 a week alimony and $6,500- counsel fees, (b) grants her custody of the infant son of the marriage, and (c) directs payment by him of all the carrying charges incident to the maintenance of the former marital residence. Plaintiff wife cross-appeals from so much of the order as: (a) awards the husband custody of the two daughters of the marriage, and (b) limits the alimony to $300 a week and the counsel fee to $6,500. Order, insofar as it provides for temporary alimony, carrying charges incident to the house, and counsel fees, affirmed, without costs. Appeal from that part of the order which directs custody, dismissed without costs as academic, the action having since been tried and a decision on the merits having been rendered. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.